        Case 1:19-cv-04555-MKV-KNF Document 54 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JEFFREY D. PARNASS,                                                :
                                                                   :
                              Plaintiff,                           :
                                                                   :               ORDER
          -against-                                                :
                                                                   :         19-CV-4555 (PAE)(KNF)
BRITISH AIRWAYS PLC,                                               :
                                                                   :
                              Defendant.                           :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         A conference was held with counsel to the defendant and plaintiff pro se on July 16, 2020, to

address the parties’ respective motions to compel, Docket Entry Nos. 35 and 39. On or before July

27, 2020, the parties shall comply with the directives given to them by the Court during the above-

referenced conference.

         The Court encourages any pro se party, who is not currently incarcerated, to submit all filings

by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. and to consent to receive service of any

documents filed in this case electronically through the Court’s Electronic Case Filing System by

filling out the consent to electronic service form on the Court’s website. Doing so will allow the pro se

party to file documents electronically on ECF instead of having to mail any filings to the Pro Se

Office. Pro se parties who are unable to use email may submit documents by regular mail or in

person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White

Plains (300 Quarropas Street). For more information, including instructions on this new email service

for pro se parties, please visit the Court’s website at nysd.uscourts.gov.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                                          SO ORDERED:
       July 17, 2020
Case 1:19-cv-04555-MKV-KNF Document 54 Filed 07/17/20 Page 2 of 2




                                2
